UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHAOXING DAQIN IMPORT &
 EXPORT CO., LTD.,
                                         19-cv-2732, (JSR)
                  Plaintiff,.

      -against-
                                         Cf~SDNY
 NOTATIONS, INC., SCOTT ERMAN,           DOCUMENT
                                                      '
 and LYNN BRANDS, LLC,                   ELECTRONICALLY FILED
                                             #:            .
                  Defendants.                 f'fLED:       ~
JED S. RAKOFF, U.S.D.J.

     This case concerns claims arising from unpaid fabric orders

plaintiff Shaoxing Daqin Import & Export ("Shaoxing") fulfilled

in the course of its dealings with defendants Notations, Inc.

("Notations") and Scott Erman. Plaintiff alleged, numerous

contract, quasi-contract, and tort claims against Notations and

Erman, as well as successor liability claims against defendant

Lynn Brands, LLC ("Lynn Brands"), which purchased Notations's

assets in early 2019. Now before the Court is Lynn Brands's

motion for reconsideration of the Court's order partially

denying its motion for summary judgment on December 3, 2019.

Mem. and Order, ECF No. 74. Specifically, Lynn Brands challenges

the Court's denial of summary judgment against plaintiff on its

fraud-based successor liability claim.

I.   Motion for Reconsideration Standard




                                 1
     Lynn Brands purports to move for summary judgment pursuant

to Rule 60(b) and Local Civil Rule 6.3. As an initial matter,

Rule 60(b) is not a proper ground for seeking reconsideration of

the denial of a motion for summary judgment. Rule 60(b) allows

relief from "a final judgment, order, or proceeding," Fed. R.

Civ. P.   60(b), which the denial of a motion for summary judgment

is not. See Ortiz v. Jordan, 562 U.S. 180, 188 (2011)   (holding

denial of summary judgment order are "by their terms

interlocutory" (citation omitted)). Although Lynn Brands's

motion would thus fail under the reconsideration standard it

claims is appropriate here, the Court nonetheless liberally

construes the motion as if it were properly brought under Rule

59(e) and Local Civil Rule 6.3. C.f. Jones v. UNUM Life Ins. Co.

of Am., 223 F.3d 130, 136 (2d Cir. 2000).

     The standard for granting a motion for reconsideration

under Rule 59(e) and Local Civil Rule 6.3 "is strict, and

reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court

overlooked - matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court." Shrader

v. CSX Transp. Inc., 70 F.3d 255, 257   (2d Cir. 1995). This

strict standard is intended to "ensure the finality of decisions

and to prevent the practice of a losing party examining a

decision and then plugging the gaps of a lost motion with

                                 2
additional matters." Carolee Pictures Inc. v. Sirota, 700 F.

Supp. 169, 170 (S.D.N.Y. 1988). Accordingly, "[a] motion for

reconsideration should be granted only when the [moving party]

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice." Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013).

II.     Analysis

        Lynn Brands argues that reconsideration is warranted for

two reasons. First, Lynn Brands argues that the Court should not

have considered certain declaration evidence the plaintiff

submitted. Second, Lynn Brands argues that the Court

misconstrued a series of email communications contained in this

declaration as plausible evidence of fraud. Neit~er argument

constitutes grounds for granting reconsideration.

      a. Declaration Evidence

        Lynn Brands first argues that the Court should not have

considered evidence that Shaoxing submitted as exhibits to a

declaration opposing Lynn Brands's summary judgment motion. See

Deel. of Jin Liang Han ("Han Declaration"), ECF No. 49. Lynn

Brands claims that the court should not have considered the

declaration because it was a "sham affidavit" that "directly

contradicts [Han's] prior sworn testimony" in a deposition that

                                   3
he "had no factual or legal basis, and specifically no evidence"

of fraud. Mem. of Law in Support of Lynn Brands'· Motion to

Reconsider/FRCP 60(b)   ("Lynn Brands Mem. of Law") at 3, ECF No.

75. Further, Lynn Brands claims that its due process rights have

been violated by consideration of the Han Declaration because it

"raises new facts and legal theories that were not set forth or

raised in the Amended Complaint and in Plaintifffs deposition."

Id.

      Lynn Brands's argument is flawed on several fronts.   First,

Lynn Brands significantly overreacts plaintiff's deposition

testimony. Plaintiff did not "admit" that it had no factual or

legal basis for its fraud claim. Rather, in response to Lynn

Brands's questions about whether "sitting here today" Han had

evidence that assorted agreements among the parties were

fraudulently entered into, Han responded that he did not have

such evidence "so far" or "in my hand." Deel. of Michael J.

Sheppard, Exh. 4, Deposition of Jin Lian Han 403-404, 409-10,

413-417, 424, 426-27, ECF No. 46. Although Han's inability to

articulate his theory of fraud or any evidence supporting such a

theory at his deposition may ultimately undercut his

credibility, it certainly does not constitute an admission that

Shaoxing's fraud-based successor liability claim is baseless and

did not preclude Shaoxing from submitting evidence in opposition

to a motion for summary judgment on this claim.

                                 4
     Second, Lynn Brands misunderstands the "sham declaration"

doctrine. The sham declaration doctrine holds that "a party who

has testified to a given fact in his deposition cannot create a

triable issue merely by submitting his affidavit denying the

fact." Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 43 (2d

Cir. 2000). The Han Declaration created a triable issue of fact

not by virtue of contradicting Han's prior testimony, but

instead by presenting independent documentary evidence of fraud

in the form of exhibits. The sham declaration doctrine is thus

inapplicable here.

     Third, Lynn Brands's due process argument that the Han

Declaration deprived it of the "chance to be apprised of and

meaningfully challenge the claims against it" is meritless. Lynn

Brands Mem of Law at 4. Shaoxing put Lynn Brands on notice of

its fraud claim by including this claim in its complaint.

Amended Compl.   ~~   99-138. While Lynn Brands complains that the

Han Declaration also included "facts" it was not previously on

notice of, Lynn Brands itself produced the documents it claims

were improperly included in the declaration. Moreover, Lynn

Brands submitted nearly 300 pages of combined briefing in reply

to Shaoxing's opposition to its motion for summary judgment and

the supporting Han Declaration. See Reply Mem. of Law in Support

of Lynn Brands' Motion for Summary Judgment, ECF No. 66 (11

pages); Lynn Brands Amended Reply Counter-Statement of Material

                                    5
Facts ("Lynn Brands Reply SMF"), ECF No. 72   (273 pages). Such a

lengthy submission afforded Lynn Brands ample opportunity to

"meaningfully" challenge plaintiff's fraud theory.

     In short, that Shaoxing did not present its fully developed

theory of fraud or all evidence supporting such a_ theory in its

deposition testimony did not deprive Lynn Brands of due process

of law, nor will it deprive Lynn Brands of its due process

rights going forward. Palazzo, 232 F.3d at 43 ("lA] party's

deposition testimony as to a given fact does not foreclose a

trial or an evidentiary hearing where that testimony is

contradicted by evidence other than the deponent's subsequent

affidavit."). Reconsideration is thus not warranted on this

ground.

  b. Email Communications

     Lynn Brands next argues that, even if consideration of the

Han Declaration was appropriate, the Court committed clear error

in finding that that any documents therein constituted evidence

sufficient to raise a genuine dispute as to whether the transfer

of Notations's assets to Lynn Brands was fraudulent. The Court

held that three email communications from this declaration,

taken together and in the light most favorable to Shaoxing, were

sufficient to preclude summary judgment. Because Lynn Brands

fails to "point to controlling decisions or data that the court




                                6
overlooked" in reaching this conclusion, its motion for

reconsideration on this ground fails. Shrader, 70 F.3d at 257

  i. Payments to Melko Email

  The Court first held that an email between representatives of

Notations and Lynn Brands, taken in the light most favorable to

Shaoxing, constituted evidence of fraudulent intent because it

suggested that consideration for the sale of Notations may have

been inadequate. SJ Mem. and Order at 27. In the email,

representatives of the company appear to negotiate a means to

ensure priority payment of Notation's debts to Melko Logistics

("Melko"), Notations's third-party logistics company. Han Deel.

Exh. 5, Lynn Brands 020222. The Court held that this email

suggested that the parties failed to deal in good faith by

"work[ing] in concert to favor one of Notations's unsecured

creditors." SJ Mem. and Order at 27.

  Lynn Brands now argues that the Court overlooked an innocent

explanation for this behavior, namely that Melko was not an

unsecured creditor. In doing so, Lynn Brands expands on an

argument referenced only in a footnote to its reply brief, Lynn

Brand's Reply Brief 10 n. 4, ECF No. 66, which itself contains

an incorrect citation to Lynn Brands's Reply Statement of

Material Facts briefly elaborating this argument: Lynn Brands

Reply SMF   ~~   16(u)-(w), 169(a)-(d). Lynn Brands now explains at

more length its theory that Melko had a statutorily created

                                    7
warehouse lien on Notations's inventory, which provided it

priority over any of Notations's unsecured creditors. The

existence of such a lien, according to Lynn Brands, renders the

email negotiation an innocent attempt to avoid litigation

between Wells Fargo and Melko that would have been to the

detriment of all of Notations's creditors.

  Lynn Brands, however, failed to demonstrate that such a

warehouse lien existed at the time of its summary judgment

motion.   In its Reply Statement of Material Facts, Lynn Brands

offered two purported pieces of evidence of the existence of the

warehouse lien. First, it included an agreement between Wells

Fargo and Melko that it refers to as the "Warehouse Letter."

Deel. of Michael J. Sheppard, Exh. 16, ECF No.   46. The agreement

states that "Nothing contained herein shall in any way limit or

modify any lien rights for unpaid charges which you may have

under applicable law." Id. An agreement discussing lien rights a

party "may have," however, does not constitute evidence that

such lien rights exist. Second, Lynn Brands included deposition

testimony from Scott Erman in which he explained•that he

"believed" a "warehouseman's lien" was "part of the deal to set

up with the 3PL, yes, with Melko, which was a 3PL." Id. Exh. 25,

Erman Tr. 140:4-22. Although such testimony tends to demonstrate

the existence of a warehouseman's lien, standing alone, it far

from establishes it. This is especially true absent any evidence

                                  8
of "a warehouse receipt or storage agreement" between Melko and

Notations, a requirement to create a warehouse lien under

California law. See Cal. Com. Code§ 7209.

  Lynn Brands now attempts to present new evidence that such a

warehouse lien existed. See Deel. of Michael J. Sheppeard, Exhs.
                                                  '

2-4, ECF No. 75-1. While the declaration may contain additional

evidence supporting the existence of such a lien, the Court

"do[es] not consider facts not in the [original] record to be

facts that the court 'overlooked'" for purposes of a motion for

reconsideration. Rafter v. Liddle, 288 F. App'x 768, 769       (2d

Cir. 2008). Although newly discovered evidence can sometimes

constitute a ground for reconsideration, Lynn Brands appears to

have long had access to the documents it now sets forth. Lynn

Brands's attempts to "plug[] the gaps of a lost motion with

additional" evidence that Melko was not an unsecured creditor is

thus not grounds for reconsideration here. Carolco Pictures

Inc., 700 F. Supp. at 170.

  ii.   "SL" Email

  The Court next held that an email from Matt Polsky, a

financial advisor to Notations, to Michael Sheppeard, a lawyer

from Lynn Brands,    (the "'SL' Email") constituted possible

evidence of fraud.   In the email, Polsky emphasized that

"Transition matters and process hinge on what you believe can

avoid obvious 'SL.'" Han Deel. Exh. 3, Lynn Brands 3425. The

                                  9
Court held that "[a] reasonable jury could conclude that 'SL'

stands for successor liability, and that this email shows that

Lynn Brands and Notations engaged in their transaction with the

fraudulent intent to avoid liability to creditors.      11
                                                             Mem. and

Order at 28. Lynn Brands now argues that "[t]his email indicated

nothing more than a desire to accomplish the Article 9

foreclosure and sale .           without running afoul of the law.      11




Lynn Brands Mem. of Law at 10. At the summary judgment stage,

however, a Court "draw[s] all reasonable inferences in favor of
                11
a non-movant.        Heublein, Inc. v. United States, 996 F.2d 1455,

1461 (2d Cir. 1993). Notwithstanding Lynn Brands's alternative

plausible reading, drawing all inferences in Shaoxing's favor,

it is also plausible to read the email as evidencing fraudulent

intent. Reconsideration is thus not warranted on this ground.

  iii. Debt Email

  Finally, the Court held that evidence "that Notations

continued to build up debt very close to the time of the

acquisition of its assets by Lynn Brands 11 precluded summary

judgment on plaintiff's fraud-based successor li~bility claim.

SJ Mem. and Order at 28. Specifically, the Court relied on an

email in which a Notations representative explains that "We will
                                                                             11
continue to build the debt to our contractors by another $2M.

Han Deel. Exh. 3, 11234. Lynn Brands argues that this email does

not demonstrate that Notations built up its debt because the

                                     10
email was discussing debt projections, and there is no evidence

such debts ever came to fruition. Other evidence, however,

demonstrates that Notations's projected debt build-up came at

least partially to fruition.         For example, Notations admits that

the "Proof of Claim" accurately reflects Notations's building

$127,005.15 of debt to Shaoxing alone between November 2018 and

January 2019. See Notations SMF         ~~   45-50, ECF No. 41. Some of

Notations's orders with Shaoxing appear to have ship dates or

payment due dates after individuals associated with Lynn Brands

first reached out to Notations. See Id.           ~   61; Shen Deel. Exh. 6,

Lynn Brands 30614-15, ECF No. 40. The Court reasonably concluded

that such evidence, taken in the light most fav?rable to

Shaoxing, represented "suspicious timing" that could support

successor liability based on fraud, and reconsideration is not

warranted.

III. Conclusion

     For the foregoing reasons, Lynn Brands has failed to

demonstrate any facts or law that the Court overlooked in

denying its motion for summary judgment. Accordingly, its motion

for reconsideration is denied.

  SO ORDERED.


Dated:       New York, NY


             January   JCf,   2020                JED S. RAKOFF, U.S.D.J.


                                       11
